DETAILED ACTION
Claims 1-18 and 21-22 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/23/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wisniewski (Pub. No. US 2013/0117730 A1) [0062] lines 9-17 which is able to show the specifics of being able to identify specific threads based on attributes including address/location information, viewed as mapping. that can be used with instruction execution responsive to information being provided and where Bhogal [0030] lines 1-3, [0031] lines 1-4 and [0038] lines 1-6 shows the specifics of using the mapping information to target a specific version/implementation of the function to execute.  Where it is seen in the teachings of Trika (Pub. No. US 2019/0129876 A1) [0064] lines 1-6 which shows that different clients/requesters can be associated with different priorities.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 15, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable Bhogal et al. (Pub. No. US 2006/0224720 A1) in view of Pirzadeh et al. (Pub. No. US 2015/0193222 A1), in view of Wang et al. (Patent No. US 7,743,233 B2) and further in view of Wisniewski (Pub. No. US 2013/0117730 A1).

As to claims 1 and 15, Bhogal discloses a computer-implemented method comprising: 
determining that there are multiple different implementations of the function available to be called by different clients, including both the first implementation and a second implementations of the function available at a second location (Bhogal [0007] lines 1-9, [0027] lines 9-18 and [0029] lines 1-7; which shows a request associated with a user identifier, thus viewed as a plurality of user/clients that can make calls that can be associated with a specific version thus must have determined what the plurality of different version available are, thus viewed as including a second implementation/version where in light of the details disclosed below shows the specifics of the function/application calls can be tied to parameter information that can include information tied to location and thus viewed together as having plurality of version/implementations that can be viewed as including a second version/implementation, that can be tied to location information) 
while the first implementation at the first location remains available, wherein a subsequent call to the function received by the computing device after the updating is directed to one of the first location or the second location, wherein the mapping includes a client field indicating a requester identify and a version field indicating which implementations corresponds to request from the requester identity (Bhogal [0007] lines 1-9, [0027] lines 9-18, [0029] lines 4-11 [0030] lines 1-3, [0031] lines 1-4; which shows that the storage includes multiple versions thus viewed that the first implementation/version remains available to a first location and where the mapping includes information that includes requesting user id/client id and associated version with that requester identity information).
receiving a request to execute the function from a requester (Bhogal [0035] lines 1-3; which shows receiving a request to execute an application/function from a requesting client); and 
determining, responsive to request to execute the function, whether to execute the first implementation of the second implementation based on the version field indicating which implementation corresponds to an identity of the requester (Bhogal [0030] lines 1-3, [0031] lines 1-4 and [0038] lines  1-6; which shows based on request for application/function being able to determine user/client ID information and based on associated mapping being able to determine which version/implementations of the function to associated with request, viewed as determining if to execution a first or second implementation).

Bhogal does not specifically disclose determining, by a computing device and based on a mapping, that an initial call to a function in accordance with an application programming interface (API) received by the computing device is directed to first location corresponding to a first implementation of the function; and updating, by the computing device, the mapping to include the second location.

However, Pirzadeh discloses determining, by a computing device and based on a mapping, that an initial call to a function in accordance with an application programming interface (API) received by the computing device is directed to first location corresponding to a first implementation of the function (Pirzadeh [0009] lines 8-11, [0030] lines 8-10, [0058] lines 1-3 and [0059] lines 1-3; which shows the use of the function map to determine the location for a function call thus viewed as it being directed to a first location of the implementation of the function); 
updating, by the computing device, the mapping to include the second location (Pirzadeh [0009] lines 8-11 [0022] lines 1-5 and [0107] lines 7-11; which shows the ability to update the mapping that includes information for associating function with its location information, where it is seen disclosed specifically above the mapping can include a plurality of version/implementations thus the mapping would be viewed as including the second location as well). 

Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date to incorporate the teachings of Pirzadeh showing the updated mapping that includes location information, into the mapping of Bhogal for the purpose of increasing effectiveness of updating by being able to provide more targeted update as taught by Pirzadeh [0004] lines 1-3 and [0107] lines 7-11.

Bhogal as modified by Pizadeh does not specifically disclose mapping includes location information pointing to one or more threads responsible for executing the multiple different implementation of the function; and determining whether to execute the first implementation or the second implementation using at least one thread of the one or more threads based on the version field indicating which implementation corresponds to the identity of the requester and the location information in the mapping.

However, Wang discloses mapping includes location information pointing to one or more threads responsible for executing the multiple different implementation of the function (Wang Col. 6 lines 5-11, 39-42 and lines 53-57 and claim 1; which shows the mapping of each of a plurality of threads associated with an action with address/location information, where in light of specifically disclosed above showing the execution of the multiple different implementations/versions together can be seen as showing the threads can be responsible for the actions of the different implementation version of the functions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang showing the mapping thread with associated address/location information into the mapping of Bhogal as modified by Pizadeh for the purpose of increasing usability by proving increased user control over software thread by providing name or address of the thread execution resource, as taught by Wang Col. 1 lines 54-61 and Col. 6 lines 5-11

Bhogal as modified by Pizadeh and Wang does not specifically disclose responsive to the determining of whether to execute the first implementation or the second implementation, identifying at least one thread or the one or more threads to use for the determinized executing of the first implementation or the second implementation based on the location information in the mapping.

However, Wisiewski discloses responsive to the determining of whether to execute the first implementation or the second implementation, identifying at least one thread or the one or more threads to use for the determinized executing of the first implementation or the second implementation based on the location information in the mapping (Wisiewski [0062] lines 9-17; which shows the specifics of being able to identify specific threads based on attributes including address/location information, viewed as mapping. that can be used with instruction execution responsive to information being provided where it is seen specifically disclosed above the specifics determining whether to execute the specifics of the first implementation or the second implementation and the association of specific implementation/version with specific thread).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wisiewski showing the identification of threads to use in instruction execution based of thread attributes/criteria, into the instruction execution of Bhogal as modified by Pizadeh and Wang, for the purpose of increasing usability by providing for user control in defining specific criteria used in determining thread selection, as taught by Wisiewski [0062] lines 9-17.

As to claims 3 and 17, Bhogal does not specifically disclose however Pirzadeh disclose wherein the first location and the second location correspond to a first memory location and a second memory location, respectively, on the computing device (Pirzadeh [0107] lines 7-11; which shows the specifics of the location information corresponds to memory location, where it is disclosed specifically above the plurality of instances that would results in a first and second location for the plurality of options available).

Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date to incorporate the teachings of Pirzadeh showing the updated mapping that includes location information, into the mapping of Bhogal for the purpose of increasing effectiveness of updating by being able to provide more targeted update as taught by Pirzadeh [0004] lines 1-3 and [0107] lines 7-11.


As to claims 4 and 18, Bhogal discloses wherein the second implementation includes an update to the first implementation (Bhogal [0027] lines 1-4; which shows that the plurality of implementations are tied to a plurality of different versions thus viewed as a first and second version thus it is viewed that the different versions can be viewed as an updated/changed/modified version of the application implementations)

As to claim 8, Bhogal as modified by Pirzadeh and Wang disclose a system comprising: a memory (Bhogal [0022] lines 8-10); and
at least one processor coupled to the memory and configured to (Bhogal [0022] lines 8-10):

The remaining limitations of the claim are comparable to claim 1 above and rejected under the same reasoning.

As to claim 10, it is comparable to claim 3 above and rejected under the same reasoning.

As to claim 11, it is comparable to claim 4 above and rejected under the same reasoning.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal, Pirzadeh, Wang and Wisniewski as applied to claim 1, 8, 15 above, and further in view of Barry et al. (Pub. No. US 2019/0342176 A1).

As to claims 2, 9, 16, Bhogal as modified by Pirzadeh, Wang and Wisniewski do not specifically disclose allocating resources of the computing device to instantiate the second implementation while the first implementation remains available to one or more client devices with access to the API.

However, Barry discloses  wherein the updating comprises: allocating resources of the computing device to instantiate the second implementation while the first implementation remains available to one or more client devices with access to the API (Barry [0031] lines 19-25; which shows resource allocation associating with being able to instantiate and implement instruction, where in light of above disclosed information shows the specifics if the plurality of versions/implementations available and how the current code instructions remain available/are protected until the update for a second implementation/version are complete).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Barry, showing resource allocation, into the function updating system of Bhogal as modified by Pirzadeh Wang and Wisniewski, for the purpose of efficient use of infrastructure resource, as taught by Barry [0001] and [0031].

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal, Pirzadeh, Wang and Wisniewski as applied to claim 4 and 11 above, and further in view of Venkatesan et al. (Pub. No. US 2004/0225996 A1).

As to claims 5 and 12 Bhogal as modified by Pirzadeh Wang and Wisniewski does not specifically disclose wherein the second implementation receives arguments identical to arguments of the first implementation in accordance with the API.

However, Venkatesan discloses wherein the second implementation receives arguments identical to arguments of the first implementation in accordance with the API (Venkatesan [0022] lines 1-4; which shows the ability to receive two identical function call arguments thus a second implementation can receive identical arguments).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Venkatesan, showing receiving a plurality of identical software arguments, into the function updating of Bhogal as modified by Pirzadeh, Wang and Wisniewski for the purpose of increasing the effeteness of code reusability thus increasing efficient use of resources as taught by Venkatesan [0002] and [0022].

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal, Pirzadeh, Wang and Wisniewski as applied to claims 1, 8, 15 above, and further in view of Takahashi et al. (Pub. No. US 2014/0149984 A1).

As to claims 6 and 13, Bhogal as modified by Pirzadeh Wang and Wisniewski does not specifically disclose wherein the first location and the second location correspond to a first virtual machine and a second virtual machine, respectively, operating on the computing device.

However, Takahashi discloses wherein the first location and the second location correspond to a first virtual machine and a second virtual machine, respectively, operating on the computing device (Takahashi [0042] lines 1-8; which shows that each application viewed as including function calls is associated with a respective VM thus a first and second implementation associated with a first and second location as seen disclosed specifically above can be viewed as associated with a respective VM).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takahashi, showing virtual machine memory usage, into the function updating information of Bhogal as modified by Pirzadeh Wang and Wisniewski, for the purpose of improving resource utilization as taught by Takahashi [0006].

As to claims 7, 14, Bhogal as modified by Pirzadeh, Wang and Wisniewski does not specifically disclose however Takahasi disclose stopping the first virtual machine from operating on the computing device after the mapping is updated to include the second location (Takahashi [0042] lines 1-8 and [0086]; which shows that after updating is completed being able to stop to terminated/old/unupdated application, viewed as including the function call that can be associated with a VM, where it is discloses above the specific information showing that current code instructions are protected such that the area/location storing that information is protected until the completion of the update and mapping, where the updating when in view of the above disclosed teachings showing the specifics of a second version implementations of the function being available and above disclosed teachings showing the function including parameters defining locations information can be seen as updating the mapping to include the second location together can be seen as showing the stopping/terminating the old first vm from operating after the update to include the second location).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takahashi, showing virtual machine memory usage, into the function updating information of Bhogal as modified by Pirzadeh Wang and Wisniewski, for the purpose of improving resource utilization as taught by Takahashi [0006].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal, Pirzadeh, Wang and Wisniewski as applied to claim 1 above, and further in view of Martin (Patent No. US 7,533,138 B1).

As to claim 21, Bhogal as modified by Pirzadeh, Wang and Wisniewski do not specifically disclose removing a reference to the first implementation at the first location from the mapping, wherein the identity of the requester is associated with the first implementation; receiving a subsequent request to execute the function from the requester; and directing the subsequent request from the requester to the second implementation at the second location.

However, Martin disclose removing a reference to the first implementation at the first location from the mapping, wherein the identity of the requester is associated with the first implementation; receiving a subsequent request to execute the function from the requester; and directing the subsequent request from the requester to the second implementation at the second location (Martin Col. 2 lines 45-52, Col. 8 lines 36-39 and claim 4; which shows the ability for deleting/removing and then checks to determine if directed to a deleted location information and if so then moves/forwards information to a subsequent location for taken then action, where it is disclosed in detail above the specifics of the first and second implementations/version at a first and second location respectively and its mapped information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Martin, showing actions taken in response to being directed towards previously removed information, into the updating information system of Bhogal as modified by Pirzadeh Wang and Wisniewski, for the purpose of helping to increase insurance of ability to complete request action and thus have more consistent usability, as taught by Martin Col. 2 lines 45-52.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal, Pirzadeh, Wang and Wisniewski as applied to claim 1 above, and further in view of Taggart et al. (Pub. No. US 2014/0368516 A1) and Trika (Pub. No. US 2019/0129876 A1).

As to claim 22, Bhogal does not specifically disclose, however Pirzadeh discloses routing the request based on the location information in the mapping (Pirzadeh [0087] lines 5-8 and [0107] lines 7-11; which shows routing request based on function mapping where it is seen specifically disclosed above that mapping include type of location information for the directed request)

Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date to incorporate the teachings of Pirzadeh showing the updated mapping that includes location information, into the mapping of Bhogal for the purpose of increasing effectiveness of updating by being able to provide more targeted update as taught by Pirzadeh [0004] lines 1-3 and [0107] lines 7-11.

Bhogal as modified by Pirzadeh, Wang and Wisniewski do not specifically disclose determining that the at least one thread responsible for the determined executing of the first implementation or second implementation is busy; and queueing the request to execute the function until the at least one thread and resources are available to execute the function.

However, Taggart discloses determining that the at least one thread responsible for the determined executing of the first implementation or second implementation is busy (Taggart [0079] lines 2-6; which shows the ability to determine if a thread is busy thus would be able to determine if a thread that is responsible for any of the specific implementations seen specifically disclosed above is busy); and 
queueing the request to execute the function until the at least one thread and resources are available to execute the function (Taggart [0077] lines 1-10. [0080] lines 1-11, [0083] lines 1-11 and [0105] lines 1-7; which shows the specifics of queuing client application job request where as long as the tread is still busy it will not be assigned new queue request where the threads are assigned specific resources thus once the thread is no longer busy and associated resources are available it would be assigned request).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Taggart showing the priority queue request, into the requesting system Bhogal as modified by Pirzadeh, Wang and Wisniewski, for the purpose of increasing the effectiveness of management of a plurality of request through different assigned priority, as taught by Taggart [0004] lines 1-5 and [0083] lines 1-11.

Bhogal as modified by Pirzadeh, Wang, Wisniewski and Taggart do not specifically disclose wherein the identity of the requester associated with the request has a priority level that different from priority levels of the different clients.

However, Trika discloses wherein the identity of the requester associated with the request has a priority level that different from priority levels of the different clients (Trika [0064] lines 1-6; which shows that different clients/requesters can be associated with different priorities, where it is seen specifically disclosed above the requester identity associated with the request).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Trika showing the plurality of priority levels for different clients, into the client handling of request of Bhogal as modified by Pirzadeh, Wang, Wisniewski and Taggart, for the purpose of increasing usability by being able to prioritize specific activity/action on the specific client, as taught by Trika [0064] lines 1-9

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193